Title: From George Washington to Major General Horatio Gates, 31 July 1777
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Coryels Ferry [N.J.] July 31st 177710 OClock in the Morning

Your letter of this morning is just come to hand. I have immediately, in consequence of the intelligence contained in it, put all the Troops in motion; and expect they will be with you, or in the neighborhood by tomorrow evening, and in full time to give opposition to the Enemy, as I cannot imagine their operations will be so sudden, as you seem to apprehend. you will send forward some proper person to meet us, and conduct us to the ground, we are to occupy, that our course may be direct and expeditious. I am Sir Your most Obet servt

Go: Washington


P.S. As soon as the Troops are fully in motion I propose proceeding to Philadelphia.

